DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Receipt is acknowledged of applicant's amendment filed 2/24/2022.  Claims 1-5 and 10-11 are pending. Claims 1-5 and 10 are amended. 
Response to Amendment /Argument
Applicant's arguments and claim amendment, filed 2/24/2022, with respect to the rejection of present claims 1-5 and 7-8 under 35 U.S.C. 103 as being unpatentable over Sumi (US 2011/0262736) have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on newly found prior art references in light of applicant's claim amendment. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (US 5,795,634) in view of WO2015/102291 to Hun et al. (“Hun”, see English translation attached). 
Regarding claims 1 and 5, Fukui teaches a structure (structure D, Fig. 1) comprising: 
- a foam resin layer (foam layer 40, Fig. 1) formed of a foam material, the foam resin layer being made from foamed polyolefin, the foam resin layer having a closed-cell structure (col. 2, lines 61-64, col. 3, lines 31-36, the foam layer 40 is of closed cell polyethylene foam); 
- a sound absorbing layer (foam layer 20, Fig. 1) formed of a foam material, the sound absorbing layer being made from foamed polyurethane, the sound absorbing layer having an open-cell structure (col. 2, lines 58-60, col. 3, lines 20-25, the foam layer 20 is of open-cell polyurethane foam); and
- the sound absorbing layer (20) laminated on the foam resin layer (40) (Fig. 1, col. 2, lines 58-60, col. 3, lines 20-39, the foam layer 20 laminated/stuck to the foam resin layer 40 with a bonding agent/layer/tape 30, meeting the claimed limitations of instant claim 1 and claim 5).  

    PNG
    media_image1.png
    695
    535
    media_image1.png
    Greyscale

It should be noted that the recitations of claim 1 that the claimed structure is “for vehicles” is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. It is the examiner' s position that the structure of Fukui is capable of performing the intended use.
Regarding the recitations of claim 1 that the sound absorbing layer is laminated “so as to be directed outside a vehicle in a state that the structure for vehicles is attached to the vehicle” is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. In the structure of Fukui, the sound absorbing layer (20) is laminated on the foam resin layer (40) which is the same as that of the instant application, and is capable of performing the intended use.
Fukui does not specifically teach the foaming ratio of its foam material for making the foam resin layer as instantly claimed, and Fukui does not specifically teach the foaming ratio of its foaming material for making the absorbing layer as instantly claimed.  
Hun teaches a tubular composite includes foam layer of suitable foam materials including polyurethane foam, polyethylene foam, polypropylene foam (page 2, lines 61-70). Hun teaches polyethylene foams/polyolefin foams and polyurethane foams of various expansion ratio/foaming ratio (10 times, 20 times) are known in the art (page 2, lines 66-68). Hun teaches that the expansion ratio/foaming ratio of foam material are result effective variable and could be adjusted to achieve the desired mechanical strength (page 4, lines 146-152).  
Absent a showing of criticality with respect to the foam expansion ratio/foaming ratio (a result effective variable), it would have been obvious to a person of ordinary skill in the art to modify Fukui in view the teachings of Hun, to adjust the foam expansion ratio/foaming ratio of the foam resin material for making the foam resin layer of the structure of Fukui, and to adjust the foam expansion ratio/foaming ratio of the foam resin material for making the absorbing layer of the structure of Fukui, through routine experimentation in order to achieve the desired properties (i.e., mechanical strength) of the structure produced, which would have arrived at a workable foam expansion ratio/foaming ratio falls within the broad ranges as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. 
Regarding claim 2, Fukui teaches its structure further comprising a cylindrical portion formed of the foam resin layer (foam layer 40, see Fig. 1), meeting the claimed limitations.  

    PNG
    media_image1.png
    695
    535
    media_image1.png
    Greyscale


Regarding claim 3, in the structure of Fukui, Fukui teaches the sound absorbing layer (20) is laminated to the foam resin layer (40) (col. 2, lines 58-60, col. 3, lines 20-39, Fig.1), such laminated structure when formed into a cylindrical article would include a part (i.e., a portion of the outer surface) provided in an outside of the cylindrical portion, and the sound absorbing layer (20) is laminated on at least the part of the cylindrical portion, meeting the claimed limitations.  
Regarding claim 4, Fukui teaches as in one of its embodiments that the thickness of the sound absorbing layer (foam layer 20, Fig. 1) is about 6 mm (col. 3, lines 20-25) and the thickness of the foam resin layer (foam layer 40, Fig. 1) is about 2 mm (col. 3, lines 33-36).  As such, in Fukui, the calculated value obtained by dividing a thickness of the sound absorbing layer by a thickness of the foam resin layer is 3, which value falls within the broad range of 1 to 10 as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui as applied to claim 1 above, further in view of JP2017083081 to Fujimatsu. 
The limitations of claim 1 is taught by Fukui as discussed above.
Regarding claim 10 and claim 11, Fukui teaches its structure is suitable for various applications including as air duct, and Fukui teaches a structure of tubular shape (col. 1, lines 5-12, Fig. 1).  But Fukui does not specifically teach an air conditioning duct for vehicles of the specific configuration as instantly claimed in claims 9-11. 
Fujimatsu teaches a laminated foamed duct (10) such as an air conditioning duct for car (para [0012] [0016] [0017] [0024], Fig. 3) comprising a cylindrical portion formed of a foam resin layer, wherein the cylindrical portion includes a part provided in an outside of the cylindrical portion, and a sound absorbing layer (11) is laminated on at least the part of the cylindrical portion (para [0016][0017][0024] Fig. 3). The sound absorbing layer (11) is laminated so as to be directed downwardly in a state that the air conditioning duct for vehicles is attached to the vehicle (Fig. 3). The configurations of the laminated foamed duct/an air conditioning duct for car as taught by Fujimatsu is considered as meeting the instantly claimed structural limitations of claims 9-11.

    PNG
    media_image2.png
    196
    311
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify Fukui, to formed a laminated foam structure as taught by Fujimatsu that is of a laminated foamed duct such as an air conditioning duct for car as taught by Fujimatsu (para [0012] [0016] [0017] [0024] Fig. 3), which would have predictably arrived at a satisfactory air conditioning duct that is the same as instantly claimed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782